Citation Nr: 1431815	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-42 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for fibromyalgia.

2.  Entitlement to service connection for a left knee and lower leg disability.

3.  Entitlement to service connection for a right knee and lower leg disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for right shoulder tendinitis.

7.  Entitlement to service connection for left shoulder tendinitis and osteoarthritis.

8.  Entitlement to service connection for cervical spine spondylosis.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for joint and muscle pain due to undiagnosed illness.

11.  Entitlement to a compensable disability rating for left ear hearing loss.

12.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis of the lumbar spine.

13.  Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy.

14.  Entitlement to an effective date earlier than November 15, 2011, for the grant of service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to January 1979, September 1980 to November 1983, and November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Acting Veterans Law Judge during a February 2014 videoconference hearing.  A transcript is associated with the claims file.

The Board has reviewed the physical and Veterans Benefits Management System (BVMS) and Virtual VA electronic claims files.

The Veteran submitted additional evidence-located in Virtual VA and VBMS electronic claims files-without a waiver of the right to review by the Agency of Original Jurisdiction (AOJ); however, they are not relevant to his claim for an earlier effective date for PTSD with depression, and, regarding his claim for service connection for joint and muscle pain due to undiagnosed illness, the evidence is largely redundant.  38 C.F.R. § 20.1304(c) (2013).

The issues of whether new and material evidence was received to reopen a claim for service connection for fibromyalgia, entitlement to service connection for a right knee and lower leg disability, a left ankle disability, a right ankle disability, left shoulder tendinitis and osteoarthritis, right shoulder tendinitis, cervical spine spondylosis, and joint and muscle pain due to undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his February 2014 videoconference hearing, the Veteran requested a withdrawal of the appeals for service connection for a left knee and lower leg disability and hypertension, and for a compensable disability rating for left ear hearing loss and disability ratings in excess of 20 percent for left lower extremity radiculopathy and traumatic arthritis of the lumbar spine.

2.  The Veteran does not currently have an undiagnosed or medically unexplained chronic multi-symptom illness.

3.  In a January 1998 rating decision, the RO denied the Veteran's claim for depression or other mental disorder due to undiagnosed illness, and in August 2006 and April 2010, the RO denied the Veteran's petitions to reopen.  He did not timely appeal these decisions, so they became binding.

4.  In an August 2007 rating decision, the RO denied the Veteran's claim for PTSD.  He did not timely appeal the decision, so it became binding.

5.  The Veteran did not file a petition to reopen his prior claims for PTSD and depression after the April 2010 rating decision but before his November 15, 2011, petition to reopen.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeals for service connection for a left knee and lower leg disability and hypertension, and for a compensable disability rating for left ear hearing loss and disability ratings in excess of 20 percent for left lower extremity radiculopathy and traumatic arthritis of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for joint and muscle pain due to undiagnosed illness have not been met.  38 U.S.C.A. § 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.303, 3.317 (2013).

3.  The criteria for an effective date prior to November 15, 2011, for the grant of service connection for PTSD with depression have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided notice regarding the Veteran's claim for service connection for PTSD with depression in December 2011.  While the Veteran was not specifically notified of the requirements necessary to establish entitlement to an earlier effective date for the grant of service connection for PTSD with depression, where service connection has already been granted, additional VCAA notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided examinations addressing the Veteran's PTSD with depression in December 2012 and addressing any joint and muscle pain due to undiagnosed illness in February 2013.  The examinations and opinions are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr, 21 Vet. App. at 311-12 (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Veteran's March 2014 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  Joint and muscle pain due to undiagnosed illness.

The Veteran contends that he has joint and muscle pain in his neck, back, hips, knees, ankles, shoulders, elbows, and wrists due to an undiagnosed illness.  See Transcript of Record at 11-14.  

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Service connection may be granted for claims related to service during the Persian Gulf War may if there is (1) an undiagnosed illness, and (2) evidence of a chronic disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  The chronic disability must not be attributed to any known clinical diagnosis and must result from an illness or combination of illnesses manifested by one or more signs and symptoms that (1) became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or (2) manifested to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i)-(ii) (except as to delimiting date).  

Qualifying chronic disabilities include medically unexplained chronic multi-symptom illnesses, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, that are defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a).  Signs and symptoms include:  (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) upper or lower respiratory system signs or symptoms; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Manifestations of undiagnosed illness may be presumptively service connected unless there is affirmative evidence that an undiagnosed illness (1) was not incurred in service or (2) was caused by a supervening condition.  See 38 C.F.R. § 3.317 (a)(7).  

The Veteran is a Persian Gulf War Veteran-he served overseas in Saudi Arabia from January 1991 to May 1991 and exhibited objective indications of chronic disability to a degree of 10 percent or more prior to December 31, 2016.  See 38 U.S.C.A. § 101(33) (West 2002); 38 C.F.R. § 3.317(e).  He is not, however, entitled to service connection based on his service in Saudi Arabia, as the record lacks competent evidence that he ever had an undiagnosed illness or a qualifying chronic disability during the pendency of his claim, and his symptoms have been attributed to other known diagnoses.  

The February 2013 VA Gulf War examiner determined the Veteran did not have an undiagnosed or medically unexplained multi-symptom illness, or any diagnosed illness of unknown etiology.  The February 2013 VA examiner, along with February 2012 and August 2012 Persian Gulf Registry examiners and a private physician, attributed his joint pain to osteoarthritis.  See January 2013 Iowa Methodist Hospital Treatment Notes.  Further, the Veteran's elbow symptoms were diagnosed as medial and lateral epicondylitis, his right wrist symptoms were attributed to a ganglion cyst, and his left upper extremity symptoms were attributed to suspected radiculopathy.  See June 2010 Capital Orthopaedics Treatment Notes; November 2012 Mercy Family Clinic-Perry Treatment Notes.  Moreover, the during a February 2012 VA respiratory examination, the Veteran denied a history of arthralgias, muscle weakness, pain, a history of osteoarthritis of major joints of the back, and any neck injury.  In addition, while he complained of fatigue, the February 2013 VA examiner found it was most consistent with a mental health history of anxiety and depression.  

While the Veteran believes he has joint and muscle pain due to an undiagnosed illness, he is not competent to provide such a diagnosis.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

B.  Earlier effective date for PTSD with depression.

The Veteran contends that his service-connected PTSD with depression should be assigned an effective date in 1992 or earlier because he filed a claim for Desert Storm Syndrome in 1992, or because he had PTSD in the 1990's.  See September 2013 Statement. 

There is no legal basis for granting the Veteran's claim for an earlier effective date for the grant of service connection for PTSD with depression.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Veteran's prior claim for service connection for PTSD was denied in an April 2007 rating decision, and his initial claim for service connection for depression was denied in a January 1998 rating decision.  Subsequent petitions to reopen his prior claim for service connection for depression were denied in August 2006 and April 2010 rating decisions.  The Veteran did not timely appeal these decisions, and they became final.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

The effective date for a grant of service connection based on a petition to reopen a claim that was previously denied in a final decision is generally the date of receipt of the petition to reopen, or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2013); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.").

While the Veteran asserted that he filed an initial claim for service connection for PTSD for compensation purposes during the 1990's, he did not assert, and the record does not reveal, that he filed a petition to reopen his prior claims for PTSD or depression after April 5, 2010, but before November 15, 2011.  Further, the record does not contain a motion to revise a prior final decision based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 20.302 (2013).

As the Veteran's claim cannot be substantiated as a matter of law, a discussion of VA's duties to notify and assist is unnecessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 5-2004, at ¶ 1 (June 23, 2004).  


ORDER

The appeals for service connection for a left knee and lower leg disability and hypertension, and for a compensable disability rating for left ear hearing loss and disability ratings in excess of 20 percent for left lower extremity radiculopathy and traumatic arthritis of the lumbar spine are dismissed.

Service connection for joint and muscle pain due to undiagnosed illness is denied.

An effective date prior to November 15, 2011, for the grant of service connection for PTSD with depression is denied.


REMAND

A.  Fibromyalgia.

The Veteran provided testimony during his February 2014 Board hearing that the Board finds to be a timely notice of disagreement (NOD) with a March 2013 rating decision, which denied his petition to reopen a claim for service connection for fibromyalgia.  See Transcript of Record at 14-15.  Since the NOD placed the claim in appellate status, it must be remanded to allow the AOJ to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

B.  Right knee and lower leg, left and right ankle.

During his February 2014 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeals for left and right knee and lower leg disabilities and left and right ankle disabilities; however, he subsequently filed a claim in April 2014 seeking to reopen claims for service connection for a right knee and lower leg disability and left and right ankle disabilities and submitted relevant evidence.  The Board therefore remands for clarification regarding the Veteran's intent.

C.  Cervical spine spondylosis.

The Veteran contends that he has cervical spine spondylosis due to a 1991 neck injury from a motor vehicle accident in Saudi Arabia.  Transcript of Record at 7-8.

A VA examiner opined that the Veteran has cervical spine spondylosis that is not at least as likely as not related to his in-service accident because he did not complain of, and no objective examination found, neck pain or a neck condition prior to October 2012.  See Feb. 2013 VA Neck Disability Benefits Questionnaire (DBQ).  The Veteran subsequently reported, however, that he has had continuous neck pain since a 1991 in-service motor vehicle accident but had not reported the pain because he was afraid he would then have to have surgery on both his neck and his back.  See Transcript of Record at 8.  Further, the Board notes that June 1991 in-service X-rays of the neck reveal slight narrowing of the C5-6 and C6-7 spaces, and October 2012 and November 2012 X-rays reveal mild to moderate degenerative disc disease and anterior and posterior osteophytes at C5-6 and C6-7.  See October 2012 VA X-rays; November 2012 Mercy Family Clinic X-rays.

D.  Bilateral shoulder tendinitis and left shoulder arthritis.

The Veteran contends that he has right shoulder tendinitis and left shoulder tendinitis and arthritis due to being on tanks and doing a lot of heavy lifting in service, or by his cervical spondylosis and service-connected traumatic arthritis of the lumbar spine.  See Transcript of Record at 9-10.

While a VA examiner provided an opinion regarding a possible nexus between the 
Veteran's bilateral shoulder tendinitis and left shoulder osteoarthritis and his active service, the VA examiner failed to provide an opinion regarding whether the Veteran's cervical spondylosis caused or aggravated any shoulder disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should contact the Veteran to determine whether he intends to withdraw his claims for a right knee and lower leg disability and left and right ankle disabilities.

2. Second, issue a Statement of the Case (SOC) regarding fibromyalgia.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return the issue to the Board. 

3. Third, the RO or AMC should obtain any outstanding records, including from VA, Capital Orthopaedics, Dallas County Hospital, Redfield Medical Clinic, Mercy Physical Medicine and Rehabilitation, Mercy Family Clinic-Perry, Millard Chiropractic, Iowa Methodist Hospital, Trinity Regional Medical Center, University of Iowa Hospitals and Clinics, and Iowa Lutheran Hospital dated since January 2013.  

4. Fourth, after any outstanding records have been obtained, schedule the Veteran for an examination by an appropriate examiner regarding the nature and etiology of any cervical spondylosis, left and right shoulder tendinitis, left shoulder osteoarthritis, and, if the Veteran did not intend to withdraw his claims for them, any right knee and lower leg or left and right ankle disabilities.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

The examiner MUST provide an opinion, based on the record, regarding:

(a) whether any cervical spondylosis clearly and unmistakably (it is medically undebatable) preexisted the Veteran's periods of active service.  

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b) whether any preexisting cervical spondylosis was clearly and unmistakably (i.e., it is medically undebatable) not permanently aggravated beyond its natural progression (i.e., worsened to a permanent degree beyond the natural progression of the disease) by the Veteran's active service, to include a January 1991 motor vehicle accident.

The examiner MUST consider:  (i) the Veteran's report during a September 1986 VA examination that he missed time at work due to a neck injury from a 1977 motor vehicle accident in Germany; (ii) his report in October 1993 University of Iowa Hospitals and Clinics treatment records of a 1985 whiplash injury at work that caused him to miss two weeks of work; (iii) a June 1991 STR X-ray that show slight narrowing at C5-6 and C6-7; and (iv) a November 2012 Mercy Family Clinic X-ray that shows mild to moderate degenerative disc disease at C5-6 and C6-7.

If the examiner does not find clear and unmistakable evidence that any diagnosed cervical spondylosis preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

(a) whether it is more likely than not, less likely than not, or at least as likely as not (a 50 percent or greater probability) that any cervical spondylosis, left or right shoulder tendinitis, left shoulder osteoarthritis, and, if the Veteran did not intend to withdraw his claims for them, any right knee and lower leg or left and right ankle disabilities that were present at any point after the Veteran's November 2011 claim are otherwise etiologically related to his active service, to include a motor vehicle accident in January 1991; and,

(c) whether it is more likely than not, less likely than not, or at least as likely as not (a 50 percent or greater probability) that any left or right shoulder disability, including tendinitis or osteoarthritis, is proximately due to or, alternatively, aggravated beyond its normal progression by service-connected disability.  See November 2012 Mercy Family Clinic-Perry Treatment Notes (stating that left shoulder causalgia may be due to nerve root compression from arthritis of the cervical spine). 

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

Any opinion MUST consider the Veteran's reports regarding the onset and duration of his symptoms, including:  (i) his assertion that his symptoms began in service following a 1991 motor vehicle accident or developed over time; (ii) that his disabilities may have been caused be riding in tanks or heavy lifting during service; and (iii) that he did not report any neck pain or seek treatment after separation until September 2009 because he was afraid of having surgery.  See Transcript of Record at 7-10.

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


